   4:21-cv-03060-RGK-PRSE Doc # 7 Filed: 05/06/21 Page 1 of 5 - Page ID # 28




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DEVONTE MD KING,                                              4:21CV3060

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

TOBY SMITH, Police; SARAH JONES,
Police; PETE RICKETTS, Governor; and
SUSANNE SHORE, Governor Wife,

                     Defendants.


       Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing 5) The court now conducts an initial review of Plaintiff’s claims to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

       Plaintiff is suing two North Platte police officers for allegedly violating his
constitutional rights by stopping his vehicle, issuing a traffic citation, placing him
under arrest, and conducting a search of the vehicle. Plaintiff also sues the Nebraska
Governor and the Governor’s wife, in their individual capacities.

             II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
   4:21-cv-03060-RGK-PRSE Doc # 7 Filed: 05/06/21 Page 2 of 5 - Page ID # 29




dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

       Liberally construing Plaintiff’s Complaint, this is a civil rights action brought
under 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege a
violation of rights protected by the United States Constitution or created by federal
statute, and also must show that the alleged deprivation was caused by conduct of a
person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       Plaintiff alleges that on March 10, 2021, while he was driving his son to school
and going to buy groceries, Officers Toby Smith and Sarah Jones “falsified an
emergency” for a traffic stop, unlawfully searched his car, and then arrested and
jailed him. (Filing 1, pp. 11-12.) From an attachment to the Complaint, it appears
Plaintiff was issued a citation for not having proof of ownership, proof of insurance,
or an operator’s license, and for unlawful display of plates. (Filing 1, p. 9.) Both
officers are named as defendants in their individual capacities only.

       Plaintiff further alleges an erroneous legal conclusion that “the Governor is
responsible for police and for the protection of [sic] unlawful misconduct.” (Filing
1, p. 12.) For good measure, Plaintiff also names the Governor’s wife as a defendant.
Plaintiff’s claims against these two defendants, who are sued personally, are patently
frivolous and will be dismissed with prejudice and without leave to amend.

                                           2
   4:21-cv-03060-RGK-PRSE Doc # 7 Filed: 05/06/21 Page 3 of 5 - Page ID # 30




       Plaintiff states in a supplemental filing that he is claiming the defendants
violated “my right to property[,] my right to liberty[,] my right to be secure[, and]
the right to use the highways.” He also claims “false imprisonment” and “extortion.”
(Filing 6, p. 2.) In his Complaint, Plaintiff cites 18 U.S.C. § 241 and the First, Fourth,
Fifth, Eighth, and Fourteenth Amendments. (Filing 1, p. 5.)

       There is no private right of action under 18 U.S.C. § 241, which is a criminal
statute. See United States v. Wadena, 152 F.3d 831, 846 (8th Cir. 1998); Carter v.
Muldoon, No. 8:17CV319, 2018 WL 2049841, at *4 (D. Neb. May 1, 2018). The
court is unable to discern on what basis Plaintiff is claiming his rights under the First,
Fifth, or Eighth Amendments were violated. Plaintiff’s Fourteenth Amendment
claim presumably is based on a misguided belief, which he has advanced in other
cases, that motor vehicle registration and licensing laws do not apply to him as a
“sovereign citizen.” See King v. Turnbull, No. 4:21CV3003, 2021 WL 1293307, at
*2 (D. Neb. Apr. 7, 2021) (dismissing claims as frivolous); see also Reed v. Hovey,
No. 4:20-CV-3151, 2021 WL 949612, at *2-3 & n. 2 (D. Neb. Mar. 12, 2021)
(rejecting theory that a non-commercial motor vehicle need not be registered and
that the driver of a non-commercial vehicle need not be licensed). In any event, the
court finds nothing in Plaintiff’s Complaint, even liberally construed, to support a
Fourteenth Amendment claim against the named defendants.

      Essentially, Plaintiff is claiming that the defendants violated his rights under
the Fourth Amendment, which provides, in part: “The right of the people to be secure
in their persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated, ….” U.S. Const. amend. IV.

       A traffic stop is reasonable under the Fourth Amendment if it is supported by
either probable cause or an articulable and reasonable suspicion that a traffic
violation has occurred. United States v. Herrera-Gonzalez, 474 F.3d 1105, 1109 (8th
Cir. 2007). And once a lawful traffic stop is made, a law enforcement officer may
request the driver’s license and registration, request that the driver step out of the
vehicle, request that the driver wait in the patrol car, conduct computer inquiries to
determine the validity of the license and registration, conduct computer searches to
investigate the driver’s criminal history and to determine if the driver has
outstanding warrants, and make inquiries as to the motorist’s destination and

                                            3
  4:21-cv-03060-RGK-PRSE Doc # 7 Filed: 05/06/21 Page 4 of 5 - Page ID # 31




purpose. Reed, 2021 WL 949612, at *3 (citing cases). After that, the Fourth
Amendment permits a law enforcement officer to make a warrantless arrest if he has
probable cause to believe the arrestee has committed an offense—even a minor
offense. Lawyer v. City of Council Bluffs, 361 F.3d 1099, 1105-06 (8th Cir. 2004);
see also Reed, 2021 WL 949612, at *3 (under Nebraska law, a law enforcement
officer having grounds for an arrest may take the accused into custody when the
accused refuses to sign the citation). Once police have arrested a vehicle’s occupant,
police may take protective custody of the vehicle. United States v. Petty, 367 F.3d
1009, 1012 (8th Cir. 2004). Armed with probable cause, law enforcement “may
conduct a warrantless search of the vehicle, even after it has been impounded and is
in police custody.” United States v. Bettis, 946 F.3d 1024, 1030 (8th Cir. 2020)
(quoting Michigan v. Thomas, 458 U.S. 259, 261 (1982) (per curiam)). Police may
also “inventory the contents of a lawfully impounded vehicle without a warrant or
probable cause.” United States v. Dunn, 928 F.3d 688, 692 (8th Cir. 2019) (quoting
United States v. Taylor, 636 F.3d 461, 464 (8th Cir. 2011)).

        Plaintiff’s Complaint does not contain sufficient facts for the court to draw a
reasonable inference that Officers Smith and Jones violated Plaintiff’s Fourth
Amendment rights by initiating a traffic stop, issuing a citation, placing Plaintiff
under arrest, or searching Plaintiff’s vehicle. In fact, photos attached to Plaintiff’s
Complaint (Filing 1, p. 14) show that the vehicle he was driving was not displaying
proper Nebraska license plates, which was held to be dispositive of the Fourth
Amendment claims that were advanced by Plaintiff and his wife in Reed. See 2021
WL 949612, at *2-4. The court need not consider at this time whether any plausible
state-law tort claim is alleged, because the court would decline to exercise
supplemental jurisdiction over such claims if the federal claims are dismissed. See
id., at *5.

                                 IV. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted,
and is subject to preservice dismissal under 28 U.S.C. § 1915(e)(2). However, the
court on its own motion will give Plaintiff 30 days to file an amended complaint that
states a plausible claim for relief. Otherwise, this action will be dismissed.


                                          4
4:21-cv-03060-RGK-PRSE Doc # 7 Filed: 05/06/21 Page 5 of 5 - Page ID # 32




   IT IS THEREFORE ORDERED:

      1. Plaintiff’s claims against Defendants Pete Ricketts and Susanne Shore
         are dismissed with prejudice and without leave to amend, and said
         Defendants shall no longer be parties to this action.

      2. Plaintiff shall have 30 days to file an amended complaint in accordance
         with this Memorandum and Order. Failure to file an amended complaint
         within the time specified by the court will result in the court dismissing
         this case without further notice to Plaintiff.

      3. Failure to consolidate all claims into one document may result in the
         abandonment of claims. Plaintiff is warned that an amended complaint
         will supersede, not supplement, his prior pleadings.

      4. The court reserves the right to conduct further review of Plaintiff's
         claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended
         complaint.

      5. The Clerk of the Court is directed to set a pro se case management
         deadline using the following text: June 7, 2021—amended complaint
         due.

      6. Plaintiff shall keep the court informed of his current address at all times
         while this case is pending. Failure to do so may result in dismissal
         without further notice.

   Dated this 6th day of May, 2021.

                                           BY THE COURT:

                                           Richard G. Kopf
                                           Senior United States District Judge




                                       5
